PER CURIAM.
We affirm the trial court’s order denying Pettway’s motion to correct an illegal sentence and prohibiting Pettway from filing future pro-se pleadings that attack his conviction and sentence. Although the Florida Supreme Court, in State v. Spencer, 751 So.2d 47 (Fla.1999), held that a trial court must provide a pro se litigant notice and an opportunity to respond before restricting future pro se pleadings attacking a conviction or sentence, it also held that its ruling was prospective, and did not disapprove this court’s ruling in Huffman v. State, 693 So.2d 570 (Fla. 2d DCA 1996). See Spencer, 751 So.2d at 47. Accordingly, we hold that the trial court did not err in its ruling.
FULMER, A.C.J., CASANUEVA and DAVIS, JJ., Concur.